El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Los demandantes, aquí peticionarios, Miguel A. Morales Rivera y Blanca Iris Guzmán Cotto, Josefina Ruiz Monto-lio, Aída Clavante Rosa, Amarilys Cotto Rivera y María L. Maysonet, son todos empleados unionados, asignados a la Oficina Regional de Bayamón de la Administración de Compensaciones por Accidentes Automovilísticos (en lo su-cesivo A.C.A.A.).
Estos pertenecen a la matrícula y son miembros activos de la Unión Independiente de Empleados de la A.C.A.A., organización sindical autorizada a representar a los em-pleados incluidos en la unidad de contratación apropiada, ello en relación a las materias cubiertas por el convenio colectivo A.C.A.A./U.I.E.A.C.A.A., suscrito entre ambas partes.
Durante 1996 se comenzó a realizar una serie de traba-jos de remodelación y construcción en las facilidades de la referida oficina regional de la A.C.A.A. Tales remodelacio-nes se llevaron a cabo de forma “abierta”, es decir, mien-tras los empleados se encontraban presentes en dicha loca-*703lidad ejerciendo sus labores de empleo. Los empleados demandantes comenzaron, alegadamente, a sufrir ciertos padecimientos respiratorios, ello supuestamente como con-secuencia del ambiente y condiciones insalubres a las que estaban siendo sometidos y bajo las cuales venían obliga-dos a trabajar a la vez que se realizaban las mencionadas tareas de construcción y remodelación.
A raíz de tales padecimientos de salud, todos éstos acu-dieron y se reportaron a la Corporación del Fondo del Se-guro del Estado (en lo sucesivo Fondo). Una vez sometidas sus respectivas reclamaciones, los médicos de la referida corporación pública le diagnosticaron varias enfermedades ocupacionales acaecidas por razón del ambiente nocivo de trabajo al que estaban siendo expuestos. Los demandantes recibieron el tratamiento adecuado para contrarrestar los trastornos respiratorios padecidos, relativos éstos a la la-ringe, garganta, bronquios y alveolos.(1) Específicamente, el diagnóstico médico fue el de “malas condiciones de salud relacionadas al ambiente de trabajo”.
Así las cosas, y a petición de los empleados peticionarios y del sindicato que los representaba, varios inspectores de la Oficina de Seguridad y Salud en el Trabajo(2) acudieron a la referida Oficina Regional con el propósito de realizar pruebas y estudios científicos sobre la atmósfera del edifi-cio donde la misma está ubicada. Dicha oficina canaliza las querellas que se presentan ante el Departamento del Tra-bajo y Recursos Humanos por incumplimiento con las nor-*704mas de seguridad y salud promulgadas por la agencia.(3) Luego de llevada a cabo la correspondiente inspección, el mencionado organismo administrativo preparó un informe donde se detalló la presencia, en las facilidades de la es-tructura donde está localizada la referida oficina regional, de condiciones bacterianas, de microorganismos nocivos a la salud y de hongos que afectan el sistema respiratorio. Luego de ello, la Oficina de Seguridad y Salud en el Tra-bajo determinó que el edificio en cuestión era uno “enfer-mo”, por lo que se tenían que tomar medidas correctivas para remediar los problemas ambientales detectados.(4)
Precisamente, ante la inacción del Director de la A.C.A.A., f de los supervisores a cargo de la administra-ción de la antes mencionada oficina regional, y a la luz de los hallazgos reportados por la Oficina de Seguridad y Sa-lud en el Trabajo, los demandantes, por sí y en representa-ción de sus respectivas sociedades legales de gananciales, radicaron una demanda de daños y perjuicios ante la Sala Superior de Bayamón del Tribunal de Primera Instancia contra los aquí recurridos, a saber: la A.C.A.A.; el Estado Libre Asociado de Puerto Rico, por los daños ocasionados por la culpa y negligencia de los oficiales y directores de la referida dependencia gubernamental; el Ledo. Práxedes Pedraza, como Director Ejecutivo y Administrador de la A.C.A.A., al ser la persona responsable de velar por que se establezcan y cumplan, en la dependencia gubernamental a su cargo, las directrices estatales y federales de salud y seguridad ocupacional promulgadas por las agencias co-rrespondientes; el Sr. Rafael Rivera, Director y Adminis-trador Regional, Región de Bayamón, A.C.A.A., por ser la *705persona directamente encargada de poner en vigor, en la referida oficina regional, las regulaciones estatales y fede-rales relativas a la seguridad ocupacional de los empleados bajo su supervisión inmediata.(5)
En su demanda, específicamente, alegaron los peticio-narios que la negligencia crasa de los codemandados, en el manejo e implantación de las directrices sobre seguridad ocupacional en el trabajo, causó el desarrollo y complica-ción de las enfermedades respiratorias, físicas y emociona-les que han padecido y, alegadamente, seguirán pade-ciendo de seguir expuestos a las condiciones nocivas a la salud en un edificio declarado “enfermo”. Adujeron, ade-más, que las mencionadas condiciones insalubres conti-nuaron existiendo sin que ningún oficial o administrador de la oficina regional hubiera llevado a cabo gestión alguna o tomado medidas correctivas para, al menos, tratar de mitigar o eliminar los problemas ambientales allí presentes. Sostuvieron que tal negligencia crasa creó un elemento de responsabilidad civil extracontractual vincu-lante, que hacía responsable, de manera solidaria, a todos los demandados por los daños físicos y emocionales que han sufrido.(6) A tales efectos, reclamaron indemnización por las enfermedades ocupacionales y lesiones sufridas.(7)
*706Finalmente, alegaron que los demandados actuaron de forma maliciosa al discriminar contra todos y cada uno de los peticionarios por haber ejercido su derecho a quere-llarse ante las autoridades pertinentes por las prácticas de aquellos de mantener un ambiente de trabajo nocivo a la salud humana. Específicamente adujeron que fueron ob-jeto de prácticas discriminatorias en clara violación a la política pública plasmada en la Ley Núm. 115 de 20 de septiembre de 1991 (29 L.P.R.A. see. 194 et seq.), mejor conocida como la “Ley de Represalias”.(8)
El Estado Libre Asociado compareció, vía solicitud de desestimación, alegando incumplimiento de la parte de-mandante con el requisito de notificación de la reclamación al Secretario de Justicia; esto, dentro de los noventa días siguientes a que dicha parte tuvo conocimiento de los da-ños que reclama, según ello se ordena por la Ley de Recla-maciones y Demandas contra el Estado (Ley de Pleitos contra el Estado).(9) Cabe señalar que el foro de instancia accedió a tal pedido y desestimó, mediante orden, la refe-rida reclamación contra el E.L.A., determinación judicial que advino final y firme.
*707La codemandada A.C.A.A., como los codemandados, Ledo. Práxedes Pedraza Santiago, y el Sr. Rafael Rivera, solicitaron la desestimación de la demanda al amparo de la Regla 10.2(5) de Procedimiento Civil,(10) aduciendo que la reclamación de los demandantes no justificaba la concesión de remedio alguno por su parte. En apoyo de la misma, alegaron, en primer lugar, que los demandantes carecían de una causa de acción válida en derecho pues éstos se reportaron y recibieron tratamiento adecuado en el Fondo por las enfermedades ocupacionales que le fueron allí diag-nosticadas, hecho que a su vez, hacía a los codemandados acreedores a la defensa de la inmunidad patronal dis-puesta en la Ley del Sistema de Compensaciones por Acci-dentes del Trabajo.(11) En segundo término, sostuvieron que los demandantes tenían el deber de agotar remedios administrativos al amparo de la Ley de Seguridad y Salud en el Trabajo, 29 L.P.R.A. see. 361 et seq., previo a radicar su reclamación ante el foro judicial. Por último, adujeron que los demandantes, al ser empleados unionados, tenían que haber seguido el procedimiento para la solución de agravios y disputas dispuesto en el convenio colectivo del cual formaban parte; agotando así los remedios contrac-tuales ordenados por dicho acuerdo obrero-patronal.
En respuesta a esta solicitud de desestimación, los de-mandantes comparecieron en oposición a la misma, ale-gando que la dejadez y desidia de estos últimos en el trá-mite y cumplimiento con los parámetros de seguridad y salud ocupacionales en el trabajo constituía un patrón in-tencional de conducta que excluía su reclamación de la aplicación del remedio exclusivo de la inmunidad. Cónsono con lo anterior, adujeron que tanto al Director Ejecutivo de la A.C.A.A., como al Supervisor Regional, en su carácter de administrador y supervisor respectivamente, no les cobi-*708jaba la referida defensa. Sostuvieron además que aun en el supuesto de que se determinase que a la A.C.A.A., en cali-dad de patrono de los demandantes, se le concediera inmu-nidad patronal, tal defensa no le era extensiva a los code-mandados por ser éstos “terceros responsables” de los daños sufridos por ellos. Así pues, alegaron que tanto el señor Pedraza Santiago como el señor Rivera tenían el de-ber de responder personalmente por sus actos culposos.(12)
En cuanto al planteamiento sobre agotamiento de reme-dios administrativos, señalaron los demandantes que la existencia de una reclamación en daños por las enfermeda-des y lesiones sufridas, y otra por agravio al derecho a la protección de la salud en el trabajo, obviaba cualquier trá-mite administrativo provisto por la Ley de Seguridad y Sa-lud en el Trabajo. En apoyo de tal contención, alegaron, en síntesis, que el referido foro administrativo no ostenta fa-cultad alguna para conceder el remedio de daños y perjui-cios que procuraban obtener ante el foro judicial, por lo que no tenían que cumplir con un trámite ante la agencia que no cubría su reclamación de daños.
En respuesta al argumento relativo al mecanismo de solución de disputas y agravios dispuesto en el convenio colectivo, sostuvieron los demandantes que tal acuerdo solo hacía extensivo su procedimiento de querellas a aque-llas referentes a la interpretación y administración del mismo y no a la violación de las leyes protectoras del tra-bajo, entre éstas incluida la Ley de Seguridad y Salud.
Luego de varios trámites procesales, el tribunal de ins-tancia celebró una vista con el fin de atender la referida moción de desestimación y la oposición a la misma.(13) Eva-*709luados los reclamos previamente mencionados, dicho foro emitió sentencia final desestimatoria de la totalidad de la misma. Sostuvo dicho tribunal que aun cuando el patrono aquí recurrido actuó negligentemente al no proveer un lu-gar de empleo libre de contaminantes dañinos, no podía concluirse que tales actuaciones configuraran un patrón de conducta intencional. En vista de lo anterior determinó que tanto la A.C.A.A., como los codemandados Pedraza y Rivera,(14) estaban cobijados por el manto de la inmunidad patronal. En conformidad con tal decisión, concluyó que los demandantes carecían de una causa de acción válida ante los tribunales, por lo que el foro con jurisdicción para aten-der sus reclamaciones lo era el Fondo. Por otra parte, de-terminó el foro primario que toda reclamación en cuanto a la violación de las normas de seguridad y salud ocupacio-nales y, en consecuencia, en cuanto al reclamo por daños sufridos implícito en la misma, tendría que ventilarse a través del procedimiento establecido por la Ley de Seguri-dad y Salud en el Trabajo. Nada dispuso dicho foro en cuanto a la reclamación de los demandantes referente al discrimen por represalias.
Inconforme con tal determinación del Tribunal de Pri-mera Instancia, los empleados demandantes acudieron, vía oportuno recurso de apelación, ante el Tribunal de Circuito de Apelaciones. En su escrito de apelación, discutieron los mismos planteamientos esgrimidos en su oposición a la moción de desestimación presentada por los demandados ante instancia. Cumplimentados los trámites apelativos pertinentes, el tribunal apelativo intermedio confirmó el dictamen emitido por el foro primario. En apoyo de tal de-terminación, utilizó como base los mismos fundamentos sostenidos por instancia en la sentencia desestimando la reclamación de los demandantes. Destacó dicho tribunal *710que la Oficina de Seguridad y Salud en el Trabajo, era el organismo con facultad para canalizar toda querella por incumplimiento con las normas de seguridad y salud ocu-pacionales, reglas, reglamentos y órdenes promulgadas por la agencia, por lo que los empleados demandantes debieron presentar sus querellas ante esa Oficina previo a dar inicio a su reclamación por las enfermedades ocupacionales su-fridas ante el foro judicial.
Por no estar de acuerdo con el dictamen al que llegó el tribunal apelativo, la parte demandante acudió ante este Tribunal. Los peticionarios alegan que procede revocar la sentencia emitida por el foro intermedio, confirmatoria ésta a su vez de la emitida por el tribunal de instancia, debido a que dicho foro incidió
... al desestimar en su totalidad la demanda contra todos los demandados a base de que ésta no expone una reclamación que justifica la concesión de un remedio y al resolver que la inmunidad patronal cobija a la ACAA y sus oficiales y funcio-narios bajo la Ley de Compensaciones por Accidentes en el Trabajo, y al resolver que los demandantes debieron agotar los remedios administrativos bajo la Ley de Seguridad y Salud en el Trabajo y haber utilizado el Convenio Colectivo entre la ACAA y la Unión.
Acogido el recurso radicado como uno de certiorari, ex-pedimos el mismo. Contando con la comparecencia de am-bas partes, y estando en posición de resolver el mismo, procedemos a así hacerlo.
V — 4
Con el propósito de facilitar la exposición del derecho aplicable al caso de marras, comenzamos el análisis con el señalamiento respecto al agotamiento de remedios admi-nistrativos; en específico, si dadas las circunstancias parti-culares del caso de autos, los demandantes estaban obliga-dos a acudir ante la Oficina de Seguridad y Salud en el Trabajo previo a radicar su reclamación en daños, por las *711enfermedades ocupacionales y lesiones sufridas, ante el foro judicial. Veamos.
A. Principios generales sobre la doctrina del agotamiento de remedios administrativos
Como es sabido, la norma del agotamiento de remedios administrativos, así como la de la jurisdicción primaria, tienen el fin común de coordinar y armonizar la labor adjudicativa de los foros administrativos y los judiciales. Ambas, de elaboración jurisprudencial, están dirigidas a promover una relación armónica entre los tribunales y las agencias encargadas de administrar disposiciones reglamentarias. Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347, 353 (1988); Febres v. Feijoó, 106 D.P.R. 676, 683 (1978).
En principio, la doctrina de agotar los remedios administra-tivos fue creada jurisprudencialmente en respuesta a las ne-cesidades de competencia administrativa y orden en los procedimientos. La misma se apoya en la premisa fundamental de que “nadie tiene derecho a auxilio judicial por un daño supuesto o inminente hasta haber agotado el remedio admi-nistrativo prescrito”. Mercado Vega v. U.P.R., 128 D.P.R. 273, 282 (1991).
Hemos advertido que la referida norma procura que cuando una parte desea obtener un remedio en una agencia, dicha parte tiene el deber de utilizar todas las vías administrativas a su alcance para ello antes de recurrir al foro judicial. Mun. de Caguas v. AT & T, 154 D.P.R. 401 (2001); Colón v. Méndez, Depto. Recursos Naturales, 130 D.P.R. 433 (1992). Bajo los contornos de la misma, la revisión judicial de una decisión administrativa no está disponible, de ordinario, hasta que la parte afectada no haya concluido los procedimientos correctivos ofrecidos por el proceso administrativo.(15)
*712Contrario a la doctrina de la jurisdicción primaria, la del agotamiento tiene el fin y objetivo de determinar cuándo es el momento apropiado para que los tribunales intervengan en una controversia que haya sido previamente sometida ante la atención de una agencia administrativa. Mun. de Caguas v. AT & T, ante; Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982). En conformidad con ello, ésta se aplica en casos en los cuales una parte' que instó o tiene pendiente alguna acción ante la consideración de una agencia o ente administrativo, recurre al foro judicial sin antes haber completado todo el trámite administrativo disponible. íd.(16) Lo que implica pues, que al amparo de la misma, se tienda a cuestionar la procedencia de una acción judicial instada por una parte, que acudió en primera instancia a un organismo administrativo y que luego, sin antes esperar a que finalicen tales trámites o a que se le concedan los remedios administrativos correspondientes, se desvía de tal cauce recurriendo, al mismo tiempo, ante el tribunal en busca de aquel remedio que dejó pendiente de adjudicación ante la agencia pertinente.
Claro está, para que pueda invocarse y aplicarse la doctrina sobre agotamiento, y proceda resolverse que la parte que acude al foro judicial no puede hacerlo,
... es menester que exista aún alguna fase del procedimiento administrativo que la parte concernida deba agotar. Sobre todo, es evidentemente necesario que la parte peticionaria ante el foro judicial sea la misma parte que participó en el procedi-miento administrativo pero que no agotó la fase de éste que estaba aún pendiente. (Énfasis suplido.) Mun. de Caguas v. AT & T, ante, pág. 411.
Cabe destacar además que, con el fin de instrumentar la política de excluir la participación de los tribu-*713nales de justicia de asuntos que pueden ser resueltos ad-ministrativamente, la Asamblea Legislativa se dio a la tarea específica de adoptar e incorporar la mencionada doctrina en nuestro ordenamiento a través de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, en específico del Capítulo sobre la revisión judicial de órdenes administrativas; así, para po-der solicitar la revisión judicial
... [la] parte adversamente afectada por una orden o resolu-ción final de una agencia [tiene que agotar] todos los remedios provistos por la agencia o por el organismo administrativo apelativo correspondiente .... See. 4.2 de la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2172.
Se trata pues de un requisito que no debe ser soslayado, a menos que se configure alguna de las limitadas excepciones que, bajo nuestro ordenamiento, justifican preterir el cauce administrativo y permiten la intervención del tribunal antes de que culmine el procedimiento dispuesto en la agencia correspondiente. Igartúa de la Rosa v. A.D.T., ante. Acorde con ello, en Vda. de Iturregui v. E.L.A., 99 D.P.R. 488, 491 (1970),(17) indicamos que “[s]e puede prescindir del requisito de agotar el recurso administrativo en casos en que se muestre que (1) la acción administrativa ha de causar un daño inminente material, sustancial, ... en que el balance de conveniencias entre los daños que pueden ocasionarse y la norma en cuestión justifican una desviación de ésta; (2) el recurso administrativo constituye una gestión inútil, inefectiva y que no ofrece proveer un remedio adecuado”. (Énfasis suplido.(18)
En conformidad con ello, la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de *714Puerto Rico dispone, en su See. 4.3, que el tribunal podrá relevar a un peticionario de tener que agotar alguno o to-dos los remedios administrativos provistos: (i) en el caso de que dicho remedio sea inadecuado; (ii) cuando el requerir su agotamiento resultare en un daño irreparable al promo-vente y en el balance de intereses no se justifica agotar dichos remedios; (iii) cuando se alegue la violación sustan-cial de derechos constitucionales, que amerite pronta rei-vindicación; (iv) cuando sea inútil agotar los remedios ad-ministrativos por la dilación excesiva de los procedimientos; (v) cuando sea un claro caso de falta de jurisdicción de la agencia, o (vi) cuando sea un asunto es-trictamente de derecho y es innecesaria la pericia administrativa. 3 L.P.R.A. see. 2173.
En virtud de tal disposición estatutaria, este Tribunal ha sido enfático en advertir que el requisito de ago-tar los remedios ante la agencia administrativa no se puede preterir para acceder dicha jurisdicción al foro judicial, a menos que se cumplan algunas de las excepciones previamente mencionadas, las que, según indicáramos, relevan al querellante de ejercer tal requerimiento. Acevedo v. Mun. de Aguadillo, 153 D.P.R. 788 (2001).(19)
*715De particular relevancia al caso ante nuestra consideración, hemos reconocido que cuando el foro administrativo no está facultado por ley para conceder indemnización por los daños y perjuicios sufridos y reclamados por un empleado como consecuencia de una actuación culposa, este último puede acudir directamente al foro judicial con su acción civil extracontractual. Igartúa de la Rosa v. A.D.T., ante. En tales casos, se advierte que, dado el hecho de que la agencia en cuestión no provee para el resarcimiento de los daños sufridos por el promovente, sería pues absurdo e injusto requerirle a dicha parte agotar ciertos remedios que en realidad no coinciden con los que realmente pretende obtener ante el foro judicial. De tal situación, se desprende entonces lo inadecuado del remedio provisto por el organismo administrativo frente a las pretensiones del querellante.
Hay que evaluar tal reclamo, sin embargo, teniendo en mente que la adjudicación de daños por agencias administrativas se reconoce en nuestro ordenamiento en los casos en que su estatuto orgánico lo ha dispuesto específicamente o cuando el concederlos constituye un remedio que promueve la política pública que esa agencia debe implantar.(20) Precisa destacar sin embargo, como bien señalamos en Acevedo v. Mun. de Aguadillo, ante, pág. 805, que
... la presentación de una reclamación en daños en los tribunales no puede ser utilizada como un subterfugio para bur-lar la obligación de agotar los remedios administrativos o para restarle finalidad a una determinación administrativa cuando, inmersa en la reclamación judicial, subyacen contro-versias que requieren ser adjudicadas inicialmente por el foro administrativo. (Énfasis suplido.)
*716Con estos pronunciamientos en mente, pasamos, en primer lugar, a evaluar la naturaleza del proceso administra-tivo ordenado por la Oficina de Seguridad y Salud en el Trabajo, según dispuesto en su estatuto orgánico, la Ley de Seguridad y Salud en el Trabajo. En segundo término, eva-luamos la facultad que ostenta dicho organismo para pro-veer el remedio que reclaman los peticionarios, para luego determinar si éstos podían llevar su acción ante el foro judicial sin tener que agotar remedios administrativos ante dicha agencia.
B. Aplicación a los hechos
Alegan los peticionarios que incidió el tribunal de ins-tancia y el foro apelativo al confirmar su determinación, al ordenarle que la acción reclamando indemnización por las enfermedades y lesiones sufridas, a causa del ambiente no-civo de trabajo al que estaban siendo expuestos, tenía que ser dilucidada ante la Oficina de Seguridad y Salud en el Trabajo.
En función de la clara política pública de proteger de manera primordial los derechos de los trabajadores, y del interés apremiante del Estado de que a todo empleado se le provea un lugar seguro de empleo, la Asamblea Legislativa aprobó, dentro del campo de la legislación de seguridad en el trabajo, la pieza legislativa de mayor importancia en la referida área del derecho, esto es, La Ley de Seguridad y Salud en el Trabajo.(21) Mediante la aprobación de la referida medida legislativa, se instrumentó la política plasmada en la Carta de Derechos de nuestra Constitución, a los efectos de garantizarle a cada empleado *717el derecho de estar protegido contra riesgos a su salud o persona en el lugar de trabajo o empleo,(22) Así, la propia declaración de propósitos de tal estatuto dispone, en esen-cia, que, con el fin de preservar nuestros recursos humanos y de proveer para el bienestar general de la clase obrera puertorriqueña, se le garantice, tanto como sea posible, a cada empleado en nuestra jurisdicción, condiciones de tra-bajo seguras y saludables.(23)
Mediante dicha Ley se le brindan al Secretario del Trabajo y Recursos Humanos los mecanismos necesarios para el desarrollo y aprobación de normas de seguridad y salud, de reglas y reglamentos relacionados con la protección de la salud de los empleados, así como la responsabilidad y autoridad completa para poner en vigor tanto sus disposiciones como todas las normas de seguridad y salud ocupacionales, reglas, reglamentos y órdenes promulgadas bajo las mismas. 29 L.RR.A. sec. 361a. El Secretario del Trabajo y Recursos Humanos tiene, además, la facultad de adoptar cualquier norma federal establecida, o enmienda a la misma, en todo o en parte, según sea apli-*718cable a las condiciones de trabajo en el Estado Libre Aso-ciado, y que él determine garantizará la máxima protec-ción a la seguridad y salud de los empleados. 29 L.P.R.A. sec. 361g(a). Será deber del Secretario, entre otros, impo-ner multas administrativas por violaciones a las disposi-ciones del estatuto en cuestión o a las normas, reglas, re-glamentos y órdenes adoptadas o promulgadas a tenor del mismo. 29 L.P.R.A. sec. 361f(6).
Por otra parte, mediante la See. 6, en cuanto a los deberes del patrono(24) se refiere, la ley ordena a este último, entre otros aspectos, a: (i) proveer a cada uno de sus empleados un sitio de trabajo libre de riesgos reconocidos que estén causando o que puedan causar muerte o daño físico a sus empleados; (ii) cumplir con las normas de seguridad y salud ocupacionales promulgadas y con las reglas, reglamentos y órdenes emitidas de acuerdo a las mismas; (iii) proveer y asegurar el uso de aparatos de seguridad, salvaguardias y el equipo de protección personal, según sea prescrito por el Secretario, o que sea razonablemente necesario, sin costo alguno para cualquier empleado. 29 L.P.R.A. sec. 361e.
En cuanto al procedimiento a seguir por él, o los empleados,(25) que entiendan que su patrono ha incurrido en alguna infracción a los deberes expuestos en el párrafo *719anterior, la propia Ley de Seguridad y Salud en el Trabajo es clara al disponer que
Cualesquiera empleados o representante de empleados que crea[n] que existe una violación de una norma de seguridad y salud ocupacional que puede causar daño físico, o que existe una situación de peligro según contemplada en la[s secciones del estatuto], puede solicitar una inspección notificando al Se-cretario o su representante autorizado de esa violación o peligro. (Énfasis suplido.) 29 L.P.R.A. 361p(c)(l).
A renglón seguido, ordena que toda notificación se haga por escrito, estableciendo con razonable particularidad los fundamentos para la misma, debiendo estar firmada por los empleados o su representante. La referida sección de ley expone, además, que si al recibo de esa notificación, el Secretario determina que hay fundamentos razonables para creer que existe esa violación o peligro, llevará a cabo una inspección especial, con el fin de determinar si existe esa violación o peligro. Con el propósito de implementar tal tarea, al Secretario se le delegó específicamente el poder de llevar a cabo investigaciones, con todas las facultades que tal delegación conlleva y a tenor con las disposiciones que rigen nuestro ordenamiento administrativo, según expues-tas a su vez en la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico.(26) En caso de que el Secretario del Trabajo y Recursos Humanos concluya que no existen bases para creer que de hecho existen tales violaciones, notificará por escrito a los em-pleados o su representante de tal determinación.(27)
Por otra parte, y en lo pertinente al caso ante nos, si después de una inspección o investigación, el Secretario o su representante autorizado entiende que un patrono ha violado algún requisito impuesto por la ley o por cualquier norma, orden, regla o reglamento de salud y seguridad ocu-*720pacional, procederá entonces a emitir una citación al pa-trono con razonable prontitud. 29 L.P.R.A. sec. 361r(a). La citación, a su vez, deberá fijar un término para la correc-ción de la violación en cuestión. Id.
Si luego de realizada una investigación o inspección, el Secretario emite una citación conforme lo acabado de expo-ner, el Secretario o su representante autorizado deberá, dentro de un término razonable, notificar al patrono por correo certificado u otro medio de entrega, de la penalidad, si alguna, que se propone imponer por la violación cometi-da,(28) según éstas están dispuestas en la See. 25 del esta-tuto, 29 L.P.R.A. sec. 361x. Se advierte además que en caso de que el Secretario tenga motivos para creer que un pa-trono ha dejado de corregir una violación, para la cual se ha emitido una citación, dentro del periodo permitido para su corrección, éste deberá notificar al patrono de tal omi-sión y de la penalidad que se propone imponer por razón de ésta. 29 L.P.R.A. 361s(b).
La citada Ley de Seguridad y Salud en el Trabajo provee al patrono la oportunidad de impugnar tanto la citación emitida bajo la citada sección 361r(a) como la notificación de penalidad propuesta emitida bajo las también citadas secciones 361s(a) y 361s(b). Una vez notificado el Secretario de tal intención del patrono, el primero avisará de la misma a un examinador de la agencia para que proceda a convocar una vista pública. Tal proceso culmina pues con una orden del examinador confirmando, modificando o revocando la citación del Secretario, o la penalidad propuesta. 29 L.P.R.A sec. 361s(c). Dicha orden se convertirá en una final del Secretario transcurridos treinta días de notificada la misma, si es que el propio Secretario no inicia una revisión de ésta; ello, a la luz de la facultad que este último tiene de, dentro de tales treinta días, iniciar motu proprio la revisión de la decisión del examinador. En *721tales casos, el Secretario del Trabajo y Recursos Humanos podrá confirmar, modificar o revocar las determinaciones y conclusiones del examinador a base de la evidencia previa-mente sometida, o a base de aquella evidencia que ordene sea recibida.
Durante esta etapa de los procedimientos, se le provee a los empleados querellantes o a su representante, la oportunidad de participation.(29) Cualquier persona adversamente afectada por una orden final del Secretario emitida al amparo del proceso antes expuesto, podrá obtener revisión de la misma en la Sala de San Juan del Tribunal Superior del Estado Libre Asociado de Puerto Rico, o en la sala del Tribunal Superior correspondiente a la jurisdicción donde la violación alegadamente ocurrió. 29 L.P.R.A. sec. 361u.

Conforme lo antes expuesto, podemos advertir que el mencionado procedimiento no cubre o envuelve las recla-maciones de los empleados querellantes en cuanto a las le-siones y enfermedades sufridas, como tampoco provee para la vindicación de los derechos que alegadamente le han sido violentados.

Lo que implica pues, a todos los fines jurídicos, que al amparo de dicho estatuto, no se da ningún procedimiento que culmine con una orden o resolución administrativa que envuelva o vincule a los querellantes y que, a su vez, esté sujeta a revisión por el foro judicial. Lo que se provee es un procedimiento de impugnación, por parte del patrono, de la propuesta de penalidad que el Secretario pretenda impo-nerle a causa de una supuesta violación a los parámetros de seguridad y salud.
*722Tenemos pues ante nuestra consideración un proceso que no contempla un caso iniciado ante una agencia que luego, bajo los mismos “standards”, partes, o causas de ac-ción, se pretenda llevar ante los tribunales. Ciertamente no existe identidad entre las partes; no se trata de una vista adversativa entre empleado contra su patrono per se; es el Secretario, por la propia facultad y poderes que le han sido delegados, el que actúa y tramita un procedimiento administrativo contra el patrono. Cabe destacar además que no estamos ante una querella administrativa que, in-mersa en una reclamación judicial, requiera ser adjudi-cada inicialmente por el foro administrativo.
Como previamente relatáramos, es precisamente dentro de un proceso adversativo —sujeto a las disposiciones del mecanismo de la revisión judicial y expresamente al amparo del Capítulo de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico que prescribe la manera en que se dilucida tal proceso— que se origina y se aplica la doctrina del agotamiento de remedios administrativos. Así lo reafirmamos recientemente en Mun. de Caguas v. AT & T, ante, al reconocer que para que pueda aplicarse la doctrina del agotamiento de remedios es indispensable que la parte peticionaria ante el foro judicial sea la misma parte que participó en el procedimiento administrativo adjudicativo ante la agencia.
Cabe destacar pues, que de un examen de las disposiciones de la Ley de Seguridad y Salud en el Empleo, no se desprende facultad alguna concedida al Secretario o a la Oficina de Seguridad y Salud en el Empleo para con-ceder el remedio de indemnización por daños sufridos a una parte querellante ante sí. Por el contrario, dicho proceso se caracteriza por ser uno separado, distinto, con también distintos fines, propósitos y resultados. Ello por razón de que tal organismo, en síntesis, solo declara al patrono incurso en violación a cierta norma de seguridad y salud ocupacional, entre otras, e impone multas o penalidades *723por ello. Ciertamente, la procedencia de una acción en da-ños, que la agencia no puede adjudicar ni conceder, no re-quiere de la intervención o pericia por parte de la agencia concernida.
Nuestra ley actual de seguridad y salud es, prácticamente, una copia fiel y exacta de la Occupational Safety and Health Act of 1970, según enmendada, 29 U.S.C. sec. 651 et seq. (O.S.H.A.). Así pues entendemos prudente, a modo de ilustración y persuasión, seguir la interpretación que se le ha dado a dicho estatuto en el campo laboral federal. Ello debido a que nuestra ley de seguridad y salud se promulgó en función de las disposiciones del citado estatuto federal, e incluso, ambas salvaguardan el mismo propósito, a saber: el de asegurar a cada empleado de la nación americana, condiciones de trabajos seguras y saludables. Así, también se le delegó al Secretario del Trabajo federal, la autoridad, para promulgar normas mandatorias de seguridad y salud ocupacionales en los lugares de trabajo, y, para asegurar el cumplimiento con las mismas so pena de imposición de sanciones civiles y criminales por violación a sus disposiciones.(30) Incluso, el procedimiento de citación y propuesta de penalidad contra un patrono, así como el de impugnación, dispuesto en nuestra ley, sigue el modelo prescrito por la O.S.H.A.
De entrada debemos destacar que el Congreso de los Estados Unidos, al aprobar la referida Ley, nunca expuso, o más bien, no ordenó, para que el mismo fuera un meca-nismo de desplazo o reemplazo de las diversas leyes, que sobre responsabilidad civil o compensación a obreros, hu-bieran aprobado los estados. Por el contrario, el Congreso *724expresó clara e inequívocamente su intención de que las disposiciones de la O.S.H.A. no se interpretaran como de-rogatorias de dichos estatutos. Ello en vista de que el refe-rido estatuto no provee para la creación de ninguna causa de acción privada a favor de los empleados afectados y en contra del patrono querellado.(31) En conformidad con ello, la Sec. 4(b)(4) (29 U.S.C.A. sec. 653(b)(4)), específicamente dispone como sigue:
Nothing in this chapter shall be construed to supersede or in any manner affect any workmen’s compensation law or to enlarge or diminish or affect in any other manner the common law or statutory rights, duties, or liabilities of employers and employees under any law with respect to injuries, diseases, or death of employees arising out of, or in the course of, employment.
A modo de ilustración, al interpretar la citada sección de ley, el Tribunal de Circuito de Apelaciones de los E.U., para el Primer Circuito, determinó en Pedraza v. Shell Oil Co., 942 F.2d 48, 52 (1er Cir. 1991), lo siguiente:
We are aware of no case which holds that OSHA preempts state tort law. Rather, most courts have been concerned with how OSHA affects tort actions, not with whether it preempts state tort law. Thus, every court faced with the issue has held that OSHA creates no private right of action. (Énfasis suplido.)
Más adelante se nos indica, citando casos adjudicados por varios tribunales de circuito que, “there is a solid consensus that section 4(b)(4) operates to save state tort rules from preemption”.(32) “Congress expressly stated that OSHA was not intended to preempt two bases of liability that operate to regulate workplace conduct and implicitly set safety standards — State workers’ compensation and *725tort law.” People v. Chicago Magnet Wire Corp., 128 Ill.Dec. 517, 523 (1989). “Sec. 4(b)(4) reveals ‘Congress’ explicit recognition of the continued validity of state worker compensation and tort remedies”(33)
Tomando en cuenta tales aseveraciones, el mencionado foro determinó que “[t]he tort rules and kindred state law provisions invoked by Pedraza are well within Connecticut’s Traditional authority to provide tort remedies to [its] citizens Pedraza v. Shell Oil Co., ante, pág. 50.
Por lo que el demandante tenía derecho a que su recla-mación privada en daños se mantuviera viva y vigente ante los tribunales de justicia, independientemente de la existencia de remedios al amparo de la O.S.H.A.; “Connecticut statutory law preserves Pedraza’s right to sue ... and seek private redress for workplace injury ... caused by the employe[r]”. Pedraza v. Shell Oil Co., ante, pág. 53 esc. 6.(34)
Habida cuenta de que el citado estatuto federal se ha interpretado como que salvaguarda todo tipo de causa de acción privada en daños, o más bien, no impide que la misma se adjudique, podemos razonablemente concluir que ello refuerza más aún la posición a los efectos de que los empleados aquí querellantes no tenían remedio alguno que agotar ante la Oficina de Seguridad y Salud en el Trabajo. Simple y sencillamente la causa de acción en daños podía originarse ante los foros judiciales sin previo trá-*726mite administrativo alguno. Al igual que la O.S.H.A. en la esfera federal, la Ley de Seguridad y Salud en el Trabajo no regula ni reemplaza la búsqueda de remedios mediante la radicación de una reclamación extracontractual. Conse-cuencia directa de ello, no hay necesidad alguna de agotar remedios administrativos.
Resolvemos que la norma general sobre agotamiento de remedios, la cual requiere que los casos que se inician en el foro administrativo lleguen a su fin en la agencia antes de llegar al foro judicial, no tiene sentido ni razón de ser al-guna a la luz de las circunstancias y los hechos del caso de autos. Acevedo v. Mun. de Aguadillo, ante; Colón v. Méndez, Depto. Recursos Naturales, ante.
En mérito de lo expuesto, forzosa resulta ser la conclu-sión de que el Tribunal de Primera Instancia confundió los términos provistos por el estatuto en cuestión ya que el proceso ante la agencia nada tenía que ver con la vindica-ción de los derechos provistos a los empleados; tal vindica-ción de derechos le corresponde a los tribunales. Erró dicho foro al concluir que la reclamación de los demandantes de-bía ser desestimada por éstos no haber agotado los reme-dios correspondientes y al sostener que su deber era abste-nerse hasta tanto concluyeran los trámites adminis-trativos ante la Oficina de Seguridad y Salud en el Empleo.
r-H I — I
Lo anteriormente expuesto, naturalmente, no dispone del caso hoy ante nuestra consideración. Ello por razón de que el hecho que hayamos determinado que los aquí de-mandantes no tenían que agotar los remedios administra-tivos, necesariamente no significa que, dados los hechos particulares del caso, resulta jurídicamente procedente su acción en daños.
En otras palabras, necesariamente hay que examinar la controversia planteada, esto es, la procedencia de la acción *727por ellos radicada, a la luz de las disposiciones de la Ley de Compensaciones por Accidentes del Trabajo.
A. Disposiciones generales sobre la Ley de Compensaciones por Accidentes en el Trabajo
En vista de que uno de los más serios problemas económicos y sociales con los que se ha confrontado el Estado moderno es el de asegurar al trabajador empleado una compensación justa, rápida y equitativa, cuando éste sufre daños o lesiones, a causa de un accidente o enfermedad ocupacional acaecida en el desempeño de su trabajo, la Asamblea Legislativa de Puerto Rico creó dos agencias responsables de administrar un sistema de compensaciones a obreros o empleados.(35) Así, mediante la aprobación de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935,(36) según enmendada, se creó el Fondo del Seguro del Estado y la Comisión Industrial de Puerto Rico.(37)
La Ley del Sistema de Compensaciones por Accidentes del Trabajo se distingue y caracteriza por ser un estatuto de naturaleza remedial, cuyo objetivo es proveer *728al obrero ciertas protecciones y beneficios en el contexto de accidentes ocurridos en el escenario y/o lugar de empleo. Cátala v. F.S.E., 148 D.P.R. 94 (1999). En conformidad con tal propósito, el propio estatuto establece un esquema de seguro compulsorio que tiene como fin brindar al empleado que sufre alguna lesión o enfermedad, ocurrida ésta en el curso de su trabajo y como consecuencia del mismo, un remedio rápido, eficiente y libre de las complejidades de una reclamación ordinaria en daños ante los tribunales de justicia. Pacheco Pietri y otros v. E.L.A. y otros, 133 D.P.R. 907 (1993); Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178 (1998). Para fines de compensación, el estatuto no hace distinción alguna entre un accidente del trabajo y una enfermedad ocupacional. Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985).(38)
La referida Ley establece un sistema compulsorio de aportación patronal a un fondo estatal de seguro que tiene el fin de compensar a los empleados que sufran lesiones, se enfermen, se inutilicen o mueran en el desempeño de sus labores de empleo. Martínez v. Bristol Myers, Inc., 147 D.P.R. 383 (1999). Se trata pues de un sistema de seguro obligatorio sostenido económicamente por el patrono. Tal obligación económica de parte del patrono de asegurarse bajo esta ley, comprende a todo aquel que utilice empleados en el transcurso de su negocio.(39) Cabe reseñar que, en cierta medida, el patrono asume el riesgo de la lesión, entendiéndose que su responsabilidad en estos casos es una absoluta.(40) Adviértase que para financiar el *729sistema de compensaciones, fue que se dispuso en el esta-tuto el carácter compulsorio del referido seguro para todos los patronos del país. Arts. 2 y 18 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sees. 2 y 19.(41)
La referida disposición estatutaria ofrece beneficios de asistencia médica y medicinas, dirigidos a lograr la rehabilitación y recuperación del empleado afectado por alguna enfermedad en el transcurso de su empleo. A. Acevedo Colom, Legislación Protectora del Trabajo Comentada, 7ma ed. rev., San Juan, Ramallo Printing Bros., 2001, Cap. XII, pág. 366. La ley provee para la concesión de varios tipos de beneficios, entre estos, de manera general, los tres siguientes: (1) tratamiento y asistencia médica, incluso medicinas y servicios de hospital de ser ello necesario; (2) compensación, en forma de dietas, durante el período de recuperación, mientras el obrero continúe temporalmente incapacitado para trabajar, y (3) compensación adicional por cualquier incapacidad parcial o total permanente que resulte. Hurtado v. Osuna, 138 D.P.R. 801 (1995). Acorde con ello, se toman medidas para lograr la rehabilitación del trabajador y su reingreso a la fuerza laboral productiva. Acevedo Colom, ante.
El empleado que desee acogerse a los beneficios provistos en el Fondo no tiene que probar que hubo negligencia de parte del patrono como causa de la lesión o enfermedad que haya sufrido en el curso de su empleo. Tampoco opera como impedimento u obstáculo a su reclamación el que el accidente o lesión haya ocurrido como consecuencia de su propia negligencia. Pacheco Pietri y otros v. E.L.A. *730y otros, ante.(42) Nótese que la referida legislación le evita al empleado tener que enfrentar las dificultades de una reclamación civil ante los tribunales, lo que implicaría te-ner que probar allí el elemento de culpa o negligencia por parte del patrono; “se trata de un esquema que establece una responsabilidad objetiva y social que pretende evitar que los obreros queden en una situación de desamparo al tener que demostrar judicialmente la negligencia del pa-trono para poder obtener algún tipo de indemnización”. Soc. de Gananciales v. Royal Bank de P.R., ante, pág. 194.
Precisamente por ello y a cambio de tal protección, el obrero empleado, que acude al Fondo en búsqueda de tratamiento y/o remedios, “renuncia” a su derecho de entablar acción alguna en daños y perjuicios contra su patrono asegurado, proveniente esta reclamación del acto negligente que ocasionó los daños sufridos. “Este quid pro quo es el eje central del esquema de seguro compulsorio; es lo que lo hace viable.” Pacheco Pietri y otros v. E.L.A. y otros, ante, pág. 916. Véase Ruiz Díaz v. Vargas Reyes, 109 D.P.R. 761 (1980). Los trabajadores ceden en cierta medida su derecho a demandar a su patrono a cambio de un beneficio que puede eventualmente resultar menor, pero que es uno seguro, inmediato y cierto. (Énfasis suplido.) Martínez v. Bristol Myers, Inc., ante.
Establecimos en Soc. de Gananciales v. Royal Bank de P.R., ante, pág. 195, que “[e]n cuanto a la inmunidad que confiere la Ley del Sistema de Compensaciones por Accidentes del Trabajo a los patronos asegurados, he-mos sido enfáticos al expresar que ésta tiene carácter absoluto”. La razón de ser de la inmunidad conferida por el estatuto estriba en el hecho de que el obrero recibe compensación independientemente de quién sea responsable por el accidente.
*731No obstante lo anteriormente expresado, se han reconocido, a modo de excepción, ciertas instancias en las que un patrono puede ser responsable ante la reclamación civil entablada por un empleado lesionado, ello a pesar de la existencia de la inmunidad. A tales efectos, tanto la propia ley como la jurisprudencia de este Tribunal han establecido que la inmunidad patronal no es eximente cuando: (1) el daño sufrido por el obrero se debe a un acto intencional y/o discriminatorio del patrono; (2) cuando el patrono del obrero que sufre el accidente en el escenario del trabajo no está asegurado; o (3) el patrono demandado hubiera actuado en virtud de doble capacidad o personalidad.(43) En tales casos, el patrono responderá civilmente ante los tribunales e indemnizará al empleado que haya sufrido el “accidente del trabajo”.
B. Aplicación a los hechos
Con estas pronunciamientos en mente, pasamos a ana-lizar las alegaciones de la parte peticionaria ante nos.
Los peticionarios sostienen que ambos foros erraron al determinar que al patrono A.C.A.A. se le extendía la pro-tección de la inmunidad patronal, conforme establecida en el estatuto en controversia. Alegan que la referida doctrina de la inmunidad se aplicó incorrectamente porque la evi-dencia de autos sostiene que los daños que han sufrido fueron causados por la negligencia crasa de los demanda-dos en el manejo de las distintas normas de seguridad y salud ocupacionales que estaban obligados a implantar. Destacan, además, que, de forma negligente y culposa, és-tos los sometieron a un ambiente de trabajo peligroso, in-salubre, no apto para la vida humana y que tal negligen-*732cia, en cuanto al trámite y cumplimiento con los parámetros de seguridad y salud ocupacionales en el tra-bajo, constituía a su vez un patrón intencional de conducta. Sostienen pues que tales actuaciones excluyen su reclama-ción de la aplicación del remedio exclusivo de la inmunidad.
Ciertamente la A.C.A.A., en calidad de patrono de los demandantes, tiene el deber indelegable de proveer y man-tener un lugar seguro de trabajo a todos los empleados adscritos a dicha dependencia. En esta jurisdicción, al igual que en la mayoría de las jurisdicciones estatales, la obligación legal de proveer un lugar seguro de empleo re-cae en el patrono. Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992). Así específicamente lo ordena nues-tra Constitución y la Ley de Seguridad y Salud en el Tra-bajo, ampliamente discutida en el acápite anterior. A esos efectos, expresamos en Rivera et al. v. Superior Pkg., Inc. et al., ante, que el referido término “no delegable” implica la existencia de ciertas obligaciones que un patrono le debe a sus empleados, que impiden a su vez que éste pueda li-brarse de responsabilidad frente al obrero lesionado, dele-gando esa función en otros coempleados.
Debemos, pues, evaluar si el incumplimiento de tal de-ber, junto con una alegación de negligencia crasa a tales efectos, conlleva el resultado de obviar la inmunidad pro-vista por la ley al patrono, aun en el caso de que los em-pleados reclamantes hayan acudido y hayan sido compen-sados por el Fondo.
Sabido es que un obrero lesionado, que haya sido tratado por el Fondo, carece de causa de acción para demandar a su patrono ante los tribunales de justicia por los daños y peijuicios sufridos, irrespectivamente del grado de negligencia patronal que pueda haber mediado. Así lo he-mos establecido en más de una ocasión. Soc. de Gananciales v. Royal Bank de P.R., ante; Santiago Hodge v. Parke Davis Co., ante; Admor. F.S.E. v. Flores Hnos. Cement *733Prods., 107 D.P.R. 789 (1976). Conforme ello, en Pacheco Pietri y otros v. E.L.A. y otros, ante, pág. 922, citando al comentarista Larson,(44) nos hicimos eco de lo siguiente:
... [I]n some of the more extreme cases of employer negligence one may understandably feel the urge to chip away at the exclusiveness barrier, but the experience of three-quarters of a century has clearly proved that, once a breach is made in that dam, to accommodate an appealing case there follows a flood of routine cases with no such appeal at all.
En Vda. de Costas v. P.R. Olefins, 107 D.P.R. 782 (1978), expresamos que ciertamente un patrono tiene la obligación legal de proveer condiciones seguras de trabajo a sus empleados, tal como lo ordena la Ley de Seguridad y Salud en el Trabajo. Ello no obstante resolvimos que, y citamos, “ [e] 1 incumplimiento de esa obligación legal no autoriza causa de acción alguna a favor de los obreros, [al amparo de la misma,] aun cuando sufran lesiones y tampoco afecta la inmunidad que el patrono tiene bajo el Art. 20 de la Ley de Compensaciones por Accidentes del Trabajo ...”. íd., pág. 788.(45)
Acorde con dicha trayectoria, en Hernández v. Bermudez & Longo, S.E., 149 D.P.R. 543, 549 (1999), reiteramos nuevamente dicha norma y determinamos, ante la alega-ción de los allí demandantes sobre negligencia crasa de parte de los demandados al no proveer un lugar seguro de empleo, que “éstas sólo podrían configurar conducta crasa-mente negligente que no constituye excepción a la inmuni-dad patronal”. Citando como autoridad a Vda. de Costas v. P.R. Olefins, ante, establecimos que
*734[e]l solo incumplimiento por un patrono asegurado de la obligación legal impuesta por la Ley de Seguridad y Salud en el Trabajo, de mantener condiciones seguras de empleo, no autoriza causa de acción alguna a favor de los obreros ... ni afecta la inmunidad patronal ... [por lo que] el único remedio disponible es el provisto por el Fondo. Hernández v. Bermúdez & Longo, S.E., ante, págs. 549-550.
Debemos destacar y enfatizar el hecho de que, aun cuando ha habido intentos de enmendar la referida Ley del Sistema de Compensaciones por Accidentes del Trabajo, dirigidos éstos a ampliar su cubierta y a aumentar las compensaciones por lesiones e incapacidad, el remedio exclusivo provisto por la misma nunca ha sido objeto de enmienda. De hecho, se intentó en 1964 enmendar el Art. 20 de esa ley a los efectos de incluir la culpa o negligencia crasa por parte del patrono entre las excepciones a la inmunidad patronal, intento que no tuvo éxito alguno.(46) Mediante la aprobación de la Ley Núm. 111 de 6 de junio de 1967, se concretó, en cierta medida, un pequeño logro en cuanto a la concesión de remedios adicionales a los trabajadores lesionados. En virtud de la misma, se añadió una nueva sección al referido estatuto de compensaciones para conceder al obrero accidentado por causa de una violación a la Ley de Seguridad y Salud en el Trabajo, una compensación adicional, cuya cuantía sería cobrada al patrono por el Fondo. Art. 3-B de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 4a. La referida indemnización tiene el propósito de obligar al patrono a mantener un sitio de empleo seguro. Nótese que en *735ningún momento se catalogó tal sección como derogatoria de la inmunidad.(47)
Al día de hoy, la mencionada sección dispone como si-gue:
En los casos en que la lesión, enfermedad ocupacional o la muerte que dan derecho de compensación al obrero, empleado o sus beneficiarios, de acuerdo con est[a ley], le hubiera pro-venido como consecuencia de violaciones a l[a Ley 16 de 5 de agosto de 1975, según enmendada], o de las reglas o reglamen-tos aprobados en virtud de las mismas, debidamente notifica-das y no subsanadas dentro del tiempo prescrito por el Secre-tario del Trabajo y Recursos Humanos, el perjudicado o sus beneficiarios, en caso de muerte tendrán derecho a recibir una compensación adicional equivalente a tres veces la establecida por este capítulo. (Énfasis suplido.) 11 L.RR.A. sec. 4a.
Dicha compensación debe ser pagada por el Administra-dor del Fondo, la cual procederá a cobrársela al patrono y la misma constituirá un gravamen sobre la propiedad de éste. De manera que, siendo el propio patrono, en la even-tualidad de que se halle incurso en violación a la Ley de Seguridad y Salud en el Trabajo, quien, a fin de cuentas, sufragará la referida compensación, no resulta procedente interpretar la política de prevención de riesgos como dero-gatoria del remedio exclusivo de la Ley del Sistema de Compensaciones por Accidentes del Trabajo.
Si el propósito hubiera sido excluir tal violación de la aplicabilidad de dicho remedio y, en consecuencia, de la inmunidad, no se hubiera legislado para específicamente proveerle al empleado la referida “triple compensación”, y simplemente se hubiese catalogado como una de las excep-*736clones previamente discutidas. En tal caso, el empleado no sería acreedor a ningún tipo de compensación de parte del Fondo. Simple y sencillamente, no sería una lesión com-pensable de acuerdo al estatuto.
Permitir al obrero reclamar por violaciones a la Ley de Seguridad y Salud en el Trabajo, a la vez que está siendo compensado por el Fondo, brindándole así el tratamiento adecuado a causa del incumplimiento con ciertos parámetros de seguridad ocupacional, sería pues abrir la puerta a que éste pudiera recobrar dos veces por el mismo daño.(48) Por ello entendemos prudente descartar todo argumento de los peticionarios relativo al patrón intencional de conducta en cuanto al manejo de las directrices de seguridad y salud pues el remedio, ante el incumplimiento con tales normas, está debidamente contemplado por el citado artículo. En lo referente al presente caso, y aun cuando el patrono demandado haya incurrido en crasa negligencia, al no mantener un ambiente adecuado en el trabajo, ello no afecta la inmunidad que le confiere la Ley del Sistema de Compensaciones por Accidentes del Trabajo.
HH HH HH
En resumen, y aun cuando los demandantes no tenían que agotar remedios administrativos ante la Oficina de Se-guridad y Salud, ello porque su reclamación en daños no estaba sujeta a las determinaciones de tal Oficina, no po-demos obviar que los demandantes en el presente caso re-cibieron el tratamiento adecuado, fueron compensados por el Fondo en vista del hecho de que su patrono era uno asegurado. En consecuencia, y de acuerdo con las disposi-ciones estatutarias previamente discutidas, es de aplica-*737ción la doctrina de la inmunidad patronal en cuanto a la A.C.A.A.
La determinación en cuanto a las reclamaciones por las enfermedades sufridas de los demandantes, incluso, la compensación adicional, referente al incumplimiento de las normas de seguridad, le compete al Fondo y no al foro judicial. Es el Fondo el ente con jurisdicción para seguir entendiendo sobre éstas.(49) Al foro judicial no le compete resolver si en efecto se violaron las normas de seguridad y salud, pues como previamente indicáramos, la Ley de Seguridad y Salud en el Trabajo no crea una causa de acción independiente ante las autoridades judiciales. Este asunto debe ser dilucidado por la Oficina de Seguridad y Salud, y tal determinación administrativa será la que el Fondo acogerá, o no, a los efectos de determinar si procede, o no, concederle a los demandantes la compensación adicional provista por la Ley del Sistema de Compensaciones por Accidentes del Trabajo en caso de que la lesión o enfermedad sufrida sea consecuencia del incumplimiento o violación de los parámetros de salud establecidos por el Secretario del Trabajo y Recursos Humanos, determinación que podrá ser revisada ante los tribunales. De esa manera, quedan debidamente atendidas las reclamaciones de los demandantes.
En mérito de lo anterior, procede confirmar el dictamen de ambos tribunales apelados, aun cuando por fundamen-tos distintos, a los efectos de que la reclamación en daños y perjuicios radicada por los demandantes ante el foro judicial no podía seguir su curso, pues el patrono demandado, esto es, la A.C.A.A., está cobijado bajo el manto de la inmu-nidad patronal provista por el Art. 20 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.RR.A. sec. 21.
*738IV
Atendemos, brevemente, otro aspecto del señalamiento de error esgrimido por los peticionarios.
El señalamiento referente a la responsabilidad de los supervisores y administradores en su carácter personal por no ser acreedores a la protección de la inmunidad provista al patrono ya ha sido previamente adjudicado por este Tribunal en más de una ocasión. Desde hace casi una década, en Rivera et al. v. Superior Pkg., Inc. et al., ante, tuvimos la oportunidad de examinar la figura del tercero responsa-ble al amparo del estatuto de compensaciones a obreros y la extensión de la inmunidad patronal provista por el mismo; allí, redefinimos el análisis a tales efectos hecho en López Rodríguez v. Delama, 102 D.P.R. 254 (1974).
Al interpretar el alcance de la responsabilidad personal de coempleados que causan daño vis-á-vis el deber indelegable del patrono de proveer un lugar seguro de empleo a sus empleados, advertimos enfáticamente que tal obligación recae en el patrono. Definimos el término “no delegable” y señalamos que hay ciertas obligaciones que un patrono les debe a sus empleados que impiden que el patrono pueda librarse de responsabilidad frente al obrero lesionado, delegando esa función en otros coempleados. En conformidad con ello, reseñamos que, y citamos:
Dentro de la estructura corporativa, el patrono descarga su obligación de proveer un lugar seguro de empleo a través de sus agentes, empleados u oficiales corporativos. De tal forma, un obrero lesionado siempre encontrará un oficial que está envuelto en decisiones en torno a la seguridad de los emplea-dos, o a un supervisor que está encargado de implantar las normas de seguridad de la compañía. Determinamos, por ra-zones de política pública, que cuando la alegada negligencia del supervisor u oficial corporativo se deriva del incumpli-miento de esta obligación, el obrero lesionado no puede deman-dar al coempleado; el deber de supervisión adecuada es una obligación del empleado a su patrono y no a su compañero de *739trabajo. (Énfasis en el original.) Rivera et al. v. Superior Pkg., Inc. et al., ante, págs. 141-142.
Acorde con lo anterior, resolvimos que mientras el empleado, supervisor u oficial demandado está descargando las responsabilidades generales de su puesto, cualquier violación a tal deber es imputable exclusivamente al patrono, por lo que el empleado lesionado sólo puede recurrir y reclamar compensación ante el Fondo. “El propósito de nuestra Ley de Compensaciones por Accidentes en el Trabajo no fue el de transferir la carga de los accidentes industriales de un empleado a otro.” Rivera et al. v. Superior Pkg., Inc. et al., ante, pág. 143.
En fin, fundamentamos la referida conclusión en el he-cho de que “permitir que los obreros lesionados demanden a los oficiales corporativos, vulneraría y trastocaría el es-quema estatutario que fue diseñado para imponerle a los patronos ciertas obligaciones exclusivas siempre que los empleados sufran lesiones en el trabajo.” Rivera et al. v. Superior Pkg., Inc. et al., ante, pág. 143.
Asimismo sostuvimos que imponerles responsabilidad a tales oficiales por accidentes que estén relacionados con una condición insegura de empleo tendría como consecuencia desalentar la aceptación, por personas capacitadas, de dichas posiciones. Concluimos además que pro-mover la responsabilidad personal de dichas personas, tendría el resultado indeseable de que tal coempleado sería responsable por la violación de un deber del patrono que ya fue compensado a través del pago de las primas al Fondo del Seguro del Estado. Rivera et al. v. Superior Pkg., Inc. et al., ante.
Tal conclusión, sin embargo, no nos impidió establecer la norma, vigente al día de hoy, de que un oficial, agente o empleado será responsable por los daños sufridos por un compañero empleado cuando el acto negligente causante de los mismos sea distinto e independiente del deber *740del patrono de proveer un lugar seguro de empleo. La res-ponsabilidad de tal empleado está limitada a sus deberes u obligaciones personales como ciudadano de no causar daño a otras personas, conforme lo dispuesto por el Art. 1802 del Código Civil, ante, y no en el descargo de los deberes gene-rales de su puesto o cargo oficial que ocupa.
Alegan los peticionarios ante nos que, aun cuando a la A.C.A.A., en calidad de patrono, le cobije la protección de la inmunidad patronal, tal defensa no le era extensiva a los codemandados, Ledo. Práxedes Pedraza Santiago y Sr. Rafael Rivera, Director Ejecutivo de la A.C.A.A. y supervisor regional, respectivamente, por ser éstos “terceros respon-sables” de los daños sufridos por ellos.
Tal alegación nos conduce a los expresado por este Tribunal en Lugo Sánchez v. A.F.F., 105 D.P.R. 861 (1977), a los efectos de que cuando la lesión, enfermedad o muerte del obrero es producto de los actos de un tercero, la Ley de Compensaciones no exime de responsabilidad civil al causante de los daños, quien es ajeno a la relación obrero-patronal.(50) Así lo reafirmamos recientemente en Guzmán y otros v. De Jesús, 155 D.P.R. 296 (2001), al sostener lo resuelto en López Rodríguez v. Delama, ante, pág. 258, y definir al tercero como “toda persona aparte del empleado lesionado y su patrono asegurado”.
En el citado caso de Guzmán y otros v. De Jesús, ante, expresamos que un empleado lesionado tiene una causa de acción en daños y perjuicios, al amparo del Art. 1802 de nuestro Código Civil, ante, contra un coempleado, *741ya sea supervisor u oficial, como resultado de los actos ne-gligentes y torticeros que este último cometa en su carácter personal. Más adelante, reafirmando lo resuelto en Rivera et al. v. Superior Pkg., Inc. et al., ante, indicamos que ésta no aplica cuando la alegada negligencia del coempleado surge en el desempeño de los deberes generales de su cargo. Guzmán y otros v. De Jesús, ante. "Resolver lo con-trario implicaría imponerle a un coempleado la obligación de responder por la violación de un deber compensado me-diante las primas al Fondo.” Guzmán y otros v. De Jesús, ante, págs. 304-305.
En vista lo anteriormente expuesto, forzoso es concluir que la responsabilidad de los codemandados Pedraza Santiago y Rivera, surgió al amparo y en el descargo de los deberes de sus respectivos puestos y no al amparo del ci-tado Art. 1802. No podemos olvidar que los demandantes de autos instaron su acción en daños y perjuicios contra éstos por la negligencia desplegada por ellos en el manejo e implantación de las medidas de seguridad que, por razón de la funciones de sus respectivos puestos, estaban obliga-dos a implantar en los lugares de empleo a su cargo. Cier-tamente, la controversia aquí ante nos es idéntica a aque-lla planteada en Rivera et al. v. Superior Pkg., Inc. et al., ante.
En conformidad con ello, resolvemos que ni el licenciado Pedraza Santiago ni el señor Rivera son responsables ante los empleados demandantes. Tal responsabilidad, alegada-mente, surgió de la alegada negligencia de su parte en cuanto al incumplimiento con la obligación patronal de proveer un lugar seguro de empleo a los peticionarios. Véase, además, Hurtado v. Osuna, ante, en donde llegamos a igual conclusión. A la luz de la norma establecida en los casos citados, somos de la opinión de que actuó correcta-mente el tribunal de instancia al desestimar, y el tribunal *742apelativo al confirmar, la reclamación de los demandantes contra los referidos dos codemandados.(51)
V
Por los fundamentos antes expuestos, procede decretar la confirmación de la sentencia emitida por el Tribunal de Circuito de Apelaciones en el presente caso.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita. Los Jueces Asociados Señores Fuster Berlingeri y Corrada Del Río se inhibieron. El Juez Asociado Señor Rivera Pérez no intervino.

 Entre tales condiciones respiratorias, se trataron el asma, amigdalitis, fa-tiga, alergias nasales, rinofaringitis aguda y bronquitis.
Además, recibieron el tratamiento correspondiente a ciertos problemas de mi-graña, audición, pérdida de balance, problemas visuales, alergias de piel, alergias nasales, insomnio y para la depresión que padecieron.


 Oficina adscrita al Departamento del Trabajo y Recursos Humanos, bajo la supervisión del Secretario de dicha dependencia gubernamental.
Véase 29 L.RR.A. sec. 361p(c)(l), en cuanto a la solicitud de inspección que pueden solicitar cualesquiera empleados, mediante notificación al Secretario del Tra-bajo y Recursos Humanos, de creer que existeCn) alguna(s) violación(es) a las normas de seguridad y salud ocupacional en su lugar de trabajo y que pudiera causarles daño.


 Cabe destacar que esta Oficina es una especie de contraparte estatal o el organismo equivalente a lo que es la Occupational Safety and Health Administration (O.S.H.A.) adscrita al Departamento del Trabajo federal.


 En el expediente de autos no hay constancia ni copia de lo transcrito en el referido informe. Hacemos referencia al contenido del mismo a la luz de los plantea-mientos que, sobre éste, esgrimieron los peticionarios ante el foro de instancia. Dicho foro consideró y tuvo ante sí dicho documento.


 Se incluyó además a un tal “Señor C”, nombre ficticio utilizado para designar al dueño y arrendador del edificio donde ubica la mencionada oficina, al éste arren-dar un edificio “enfermo”, y a las compañías aseguradoras “D, E, y F” que hubieran emitido pólizas de seguro sobre el inmueble en cuestión.
En cuanto a dicha reclamación, debemos destacar que, según se desprende del expediente de autos, nunca se llevaron a cabo los trámites correspondientes para sustituir los referidos nombres ficticios por los verdaderos, como tampoco se trajeron como parte a quienes se supone fuesen, en realidad, tales personas. Regla 15.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
El foro primario nada ha dispuesto en cuanto a la responsabilidad que éstos tuvieran o hayan podido tener para con la parte demandante.


 Dentro del concepto de los daños reclamados por los peticionarios se encuen-tra además el del menoscabo para generar ingresos debido a los padecimientos físi-cos y emocionales sufridos a causa de la negligencia patronal, en conjunto con daños causados por el deterioro de sus vidas sociales y familiares.


 Como indemnización total individual en concepto de daños físicos, emociona-les, entre otros previamente mencionados y alegados en las distintas causas de ac-ción, sufridos tanto por ella, como por su esposo, Sr. José Juan Ortiz, y la sociedad *706legal de gananciales compuesta por ambos, la Sra. Blanca I. Guzmán Cotto reclama la cantidad aproximada de cuatro millones doscientos mil dólares($4,200,000) más daños punitivos por una suma no menor de un millón de dólares ($1,000,000).
De igual manera reclama la Sra. Josefina Ruiz Montolio, la suma total de tres millones novecientos mil dólares ($3,900,000), más daños punitivos por una cantidad no menor de un millón de dólares ($1,000,000).
Por su parte, y por iguales conceptos, las Sras. Aida Clavante Rosa y Amarilys Cotto Rivera y el Sr. Miguel A. Morales Rivera reclaman por separado la misma partida de tres millones novecientos mil dólares ($3,900,000) que la Sra. Josefina Ruiz Montolio, más la misma suma en carácter de daños punitivos.


 Resulta pertinente reseñar que los demandantes no adujeron hecho alguno en apoyo de tal reclamación que tienda a establecer el hecho de que alguna práctica discriminatoria haya tenido lugar en su contra.


 Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. secs. 3077-3092a), según enmendada por la Ley Núm. 121 de 24 de junio de 1966 (32 L.P.R.A. sec. 3077a), para añadir el requisito de notificación al Secretario de Justicia de toda reclamación en daños contra el Estado, notificación que deberá presentarse ante el Secretario dentro de los noventa días siguientes a la fecha en que el reclamante tuvo conoci-miento de los daños que reclama. El inciso (e) de tal estatuto dispone a su vez la prohibición de toda acción judicial de tal tipo contra el Estado si no se hubiere cumplido con el mencionado requisito.


 32 L.P.R.A. Ap. III.


 Véase Art. 20 de la Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 21.


 Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141.


 Se le presentó a la juez que presidió la vista, una certificación de la Oficina de Seguridad y Salud en el Trabajo sobre el estado procesal de las querellas e inves-tigaciones realizadas por dicha oficina en relación a la reclamación de los demandantes. Se le presentó además copia del convenio colectivo, con especial refe-rencia al trámite de querellas, así como una certificación del Pondo del Seguro del Estado (Pondo) en cuanto al estado de las reclamaciones de los empleados ante dicha dependencia gubernamental.
*709No nos encontramos en posición de evaluar tales documentos, pues no se han anejado al expediente que obra ante este Tribunal.


 En su carácter de administrador y supervisor, respectivamente.


 D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed. rev., Bogotá, Ed. Forum, 2001, See. 8.7, págs. 459-460, citando a Colón v. Méndez, ante.


 Véanse, además: Igartúa de la Rosa v. A.D.T., 147 D.P.R. 318 (1998); Guadalupe v. Saldaña, Pres. U.P.R., 133 D.P.R. 42 (1993); Mercado Vega v. U.P.R., 128 D.P.R. 273 (1991).


 Revocado, en otros aspectos, por Flamboyán Gardens v. Junta de Planificación, 103 D.P.R. 884 (1975).


 Véase, además, Fernández Quiñones, ante, pág. 465.


 Cónsono con lo anterior, hemos resuelto que el invocar como excepción al agotamiento aquella referente a la violación de derechos constitucionales no margina automáticamente ni justifica de primera instancia el desvío del cauce o proceso administrativo. Acevedo v. Mun. de Aguadillo, ante; First Fed. Savs. v. Asoc. de Condómines, 114 D.P.R. 426 (1983); Vélez Ramírez v. Romero Barceló, ante.
A tales efectos, hemos sostenido que la impugnación constitucional de actuacio-nes administrativas está sujeta al agotamiento de los remedios administrativos. íd. Claro está, aunque es a los tribunales a quienes compete toda interpretación consti-tucional, ello no implica que una simple alegación al efecto excluya el foro administrativo. First Fed. Savs. v. Asoc. de Condómines, ante, pág. 438.
Así pues, hemos hecho claro que, de ordinario, aquella parte que pretenda des-viarse del trámite administrativo, alegando violación a un derecho constitucional que le sea reconocido, tiene la obligación de demostrar que el agravio al referido derecho es de tan grave y patente intensidad, que se justifica eludir el cauce administrativo. En tales casos, es necesario detectar si la acción envuelve o no un agravio de patente intensidad al derecho del individuo que reclame urgente reparación. “El tribunal deberá balancear los intereses involucrados y convencerse de que efectivamente existe una posibilidad real de prevalecer.” Delgado Rodríguez v. Nazario de Ferrer, ante, pág. 357. “Para ello es menester que de la faz de lo alegado se presente una genuina controversia de derecho que justifique la intervención de los *715tribunales.” Sólo así, procede un reclamo al amparo de tal derecho, directamente ante las autoridades judiciales. Mercado Vega v. U.P.R., ante; Guadalupe v. Saldaña, Pres. U.P.R., 133 D.P.R. 42 (1993). Véase, además, Fernández Quiñones, ante, See. 8.8, pág. 479.


 Fernández Quiñones, ante, See. 8.5, pág. 451; Morales González v. J.R.T., 121 D.P.R. 249 (1988); Quiñones v. San Rafael Estates, S.E., 143 D.P.R. 756 (1997).


 Ley Núm. 16 de 5 de agosto de 1975, según enmendada, 29 L.P.R.A. see. 361 et seq. A nivel federal, la pieza legislativa de mayor importancia en dicho campo lo es la Occupational Safety and Health Act of 1970, 29 U.S.C. sec. 651.
Véanse, además: A. Acevedo Colom, Legislación Protectora del Trabajo Comentada. 7ma ed. rev., San Juan, Ramallo Printing Bros., 2001, Cap. XIII; A. Acevedo Colom y M.C. Ramos Ruiz, Legislación de Seguridad Social Comentada, Ira ed., San Juan, Ramallo Printing Bros., 2000.


 Art. II, Sec. 16 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Ibmo 1.


 referido estatuto impone a los patronos el deber de proveer un sitio de empleo Ubre de riesgos reconocidos que estén causando daño a sus empleados, así como de proveer normas, reglamentos y órdenes para cumplir tal propósito. El Se-cretario del Trabajo pone en vigor dichas normas, siguiendo así un procedimiento de información y consulta; puede también imponer multas por violación a las mismas. Violaciones que son a su vez detectadas mediante inspecciones de los centros de trabajo, en las que el inspector encargado señala las violaciones encontradas, y avisa, a través de una citación, la intención de imponerle alguna penalidad al patrono. Penalidad que el patrono puede objetar en un procedimiento adversativo con todos los requisitos de ley. Véase Sees. 6, 7, 9, 11, y 19 de la Ley de Seguridad y Salud en el Trabajo, respectivamente, 29 L.P.R.A. secs. 361e, 361f, 361h, 361j y 361r. Una violación al deber de debido cuidado impuesto por la ley, distinta de cualquier violación a una norma particular, se halla si, (i) el patrono no mantuvo un centro de trabajo libre de riesgos; (ii) el riesgo hallado es reconocido; (iii) el riesgo probable-mente cause daño físico o muerte; (iv) existía un método útil y factible de corregir el riesgo.
Véase Sec. 6(a) de la ley Ley de Seguridad y Salud en el Trabajo, proveniente de la Sec. 5(a) de la ley federal. OSHA Compliance Directorate, Health and Safety, United Automobile, Aerospace and Agricultural Workers Union (UAW), Departa-mento de Salud y Seguridad Ocupacional, Núm. 1, 1994.


 El término “patrono” lo define el propio estatuto como “cualquier persona, natural o jurídica y cualquier persona que represente a esa persona natural o jurí-dica y/o que ejerza autoridad, sobre cualquier empleo o empleado, incluyendo el Gobierno Estatal y municipal de Puerto Rico, y cualquier departamento, agencia, instrumentalidad o dependencia de los mismos”. 29 L.P.R.A 361b(c).
Tbdo patrono tiene, para con sus empleados, los siguientes deberes, a saber: (1) proveer un lugar seguro para trabajar; (2) proveer herramientas, equipo, o accesorios seguros en el trabajo; (3) ofrecer advertencias de cualquier peligro que los empleados pudieran desconocer; (4) proveer un número razonable de coempleados (“suitable fellow servants”); (5) promulgar y poner en vigor normas para reglamentar la con-ducta de los empleados para hacer el lugar de trabajo uno seguro.
Véanse: C. Zeno Santiago, Nociones sobre la cláusula de exclusividad del reme-dio de la Ley de Compensaciones por Accidentes del Trabajo, 26 (Núm.2) Rev. Jur. U.I.A. 307 (1992); Prosser and Keeton on the Law of Torts, 5ta ed., 1984, Sec. 80.


 El término “empleado” significa e incluye a todo hombre, mujer y menor empleado en cualquier sitio de empleo por un patrono. 29 L.P.R.A. sec. 361b(e).


 Véase, en específico, la Sec. 18 de la Ley de Seguridad y Salud en el Trabajo, 29 L.PR.A. sec. 361q.


 29 L.P.R.A. sec. 361p(c)(l).


 Véase 29 L.P.R.A. 361s(a).


 Véase 29 L.P.R.A. sec. 361s. Procedimiento de ejecución, e imposición de penalidad al patrono que se le haya emitido una citación por alguna violación, y propuesta de penalidad por omitir corregirla; solicitud de impugnación, por parte del patrono, de tal proceso y subsiguiente celebración de vista a tales efectos. “Las reglas de procedimiento prescritas por el Secretario deberán proveer a los empleados afec-tados o a los representantes de dichos empleados afectados, la oportunidad de par-ticipar como partes en las vistas bajo este inciso.” Id.


 "The declared purpose of OSHA is ‘to assure so far as possible every working man and woman in the Nation safe and healthful working conditions and to preserve our human resources.’ To this end, Congress gave the Secretary of Labor the authority ‘to set mandatory occupational safety and health standards’ for the workplace and to secure compliance with those standards by imposing civil and criminal sanctions for their violation.” M.A. Rothstein y L. Liebman, Employment Law, Cases and Materials, pág. 690.


 Rothstein y Liebman, ante, pág. 907. Véanse, además: Jeter v. St. Regis Paper Co., 507 F.2d 973 (5to Cir. 1975); Byrd v. Fieldcrest Mills, Inc., 496 F.2d 1323 (4to Cir. 1974).


 National Solid Wastes Management Ass’n v. Killian, 918 F.2d 671, 680 esc. 9 (7mo Cir. 1990), entre otros.


 Nota, The Extent of OSHA Preemption of State Hazard Reporting Requirements, 88 (Núm. 3) Colum. L. Rev. 630, 641 (1988); Nota, Getting, away with Murder: Federal OSHA Preemption of State Criminal Prosecutions for Industrial Accidents, 101 (Núm. 3) Harv. L. Rev. 535, 543 (1987).


 Citando el historial legislativo del estatuto, dicho foro apelativo indicó: “What little legislative history we have discovered leaves even less doubt that 87 4(b)(4) evinces congressional intent to preserve state tort law from preemption. In a letter to the Chairman of the House Subcommittee on Labor, the Solicitor of Labor explained that OSHA ‘would in no way affect the present status of the law with regard to workmen’s compensation legislation or private tort actions.” Occupational Health and Safety Act of 1969; Hearings on H.R. 843, H.R. 3809, H.R. 4294, and H.R. 13373 before Select Subcomm. on Education and Labor, 91er Cong., 1era Sess., Pt.2, at 1592-93 (letter of L.H. Silberman, Solicitor of Labor).


 Acevedo Colom y Ramos Ruiz, ante, Cap. III, pág. 127. Nos ilustra el profe-sor Elfrén Bemier:
“La aprobación de las leyes de compensaciones por accidentes del trabajo frieron el resultado de mutuas concesiones entre los trabajadores, que ya unidos en gremios tenían alguna fuerza limitada, y los patronos que se enfrentaban a una irresistible presión de un proletariado rebelde y desesperado. Esta situación de guerra industrial fría, produjo la aceptación por los patronos del principio de responsabilidad sin culpa, con limitación de los beneficios a los empleados, a cambio de que éstos renun-ciaran a demandarles en daños y pexjuicios.” R. Elfrén Bemier, La constitucionali-dad de dar inmunidad al patrono estatutario cuando el contratista independiente se ha asegurado a través del Fondo del Seguro del Estado, 53 (Núm. 1) Rev. C. Abo. RR. 53, 56 (1992).


 11 L.P.R.A. sec. 1 et seq.


 La Ley Núm. 83 de 29 de octubre de 1993, alteró la estructura del Fondo, convirtiendo tal dependencia gubernamental en una corporación pública, denomi-nada al momento como la Corporación del Fondo del Seguro del Estado.
“Dicha reestructuración, no obstante, no alteró las anteriores disposiciones del viejo estatuto relativas a la cubierta y operación del seguro obrero, así como los beneficios disponibles a obreros lesionados.” Acevedo Colom, Ramos Ruiz, ante, pág. 133.


 C.J. Irizarry Yunqué, Responsabilidad Civil Extracontractual, 3ra ed. rev., San Juan, Facultad de Derecho de la Universidad Interamericana de Puerto Rico, 1998.


 El Gobierno de Puerto Rico y los diversos gobiernos municipales, juntas, comisiones, autoridades, instrumentalidades, corporaciones públicas y agencias del Estado Libre Asociado se considerarán como patronos para todos los efectos de la Ley del Sistema de Compensaciones por Accidentes del Trabajo.


 Zeno Santiago, ante, pág. 312; Vda. de Andino v. A.F.F., 93 D.P.R. 170 (1966).


 La ley no sólo obliga a los patronos a pagar el seguro de sus empleados, sino que el patrono también es responsable subsidiariamente del pago de las primas, o impuesto, por los obreros de aquella persona que ajustó con él o los de un contratista o contratista independiente que haya contratado con él cuando éstos últimos no están asegurados. Santiago Hodge v. Parke Davis Co., 126 D.P.R. 1, 9-10 (1990).


 Véase A. Larson, Larson’s Workmen’s Compensation Law, Nueva York, Matthew Bender & Co., 1964, Vol. 1, Sec. 1.10.


 Véanse: Odriozola v. S. Cosmetic Dist. Corp., ante; Soc. de Gananciales v. Royal Bank de P.R., ante; Laureano Pérez v. Soto, 141 D.P.R. 77 (1996); Díaz Medina v. Santiago del Toro, 110 D.P.R. 139 (1980); Vélez Sánchez v. Comisión Industrial, 107 D.P.R. 797 (1978); Art. 15 de la Ley del Sistema de Compensaciones por Acci-dentes del Trabajo, 11 L.P.R.A. sec. 16, “Patronos no asegurados”; Irizarry Yunqué, ante.


 2A Larson’s Workmen's Compensation Law Sec. 68.15, págs. 13-58 (1988).


 Recordemos lo reseñado en la sección anterior de la presente ponencia a los efectos de que aun ante el incumplimiento de parámetros de seguridad federales, las disposiciones de la O.S.H.A. claramente establecen que el trámite de una querella pendiente ante dicha agencia, no constituye un mecanismo para burlar la exclusivi-dad del remedio de la inmunidad. “OSHA was not read to create a private right of action for injured workers which would allow them to bypass the otherwise exclusive remedy of worker’s compensation.” Véase, nota al calce núm. 42, infra.


 Véase Prudencio Rivera, vista pública en cuanto a aprobación Ley Núm. 103 de 1968: Ley Núm. 53 de 1ro de junio de 1986, Leyes de Puerto Rico, pág. 189, según citadas en C.R. Carrión Crespo, Los remedios exclusivos en el despido injustificado y el accidente del trabajo: legislación protectora del patrono, 32 (Núm.l) Rev. Jur. U.I.A. 89 (1997).
Véase, además, P. del S. 627 del 11 de marzo de 1964, presentado por los Sena-dores Acevedo Colón y Marcano.


 En 1989, cuando se creó la Comisión Revisora del Sistema de Compensación por Accidentes del Trabajo, varias agrupaciones obreras solicitaron la derogación de la inmunidad en casos de incumplimiento con los señalamientos de la Oficina de Seguridad y Salud. Se abogó, entonces, para que se sustituyera la referida compen-sación adicional, limitativa de la inmunidad, por un seguro paralelo, equivalente al valor económico de la pérdida sufrida por el empleado, en caso de que el accidente sufrido ocurriera a causa del incumplimiento o violación de la Ley de Seguridad y Salud en el Trabajo, a ser sufragado a base de ciertas primas cobradas a los patronos. Ello nunca obtuvo apoyo.


 Véanse: Acevedo Colom y Ramos Ruiz, ante; Alvarado v. Calaiño Romero, 104 D.P.R. 127 (1975); Robles Meléndez v. Tribunal Superior, 85 D.P.R. 665 (1962).


 De hecho, los demandantes seguían, a la fecha de la demanda de autos, recibiendo tratamiento por las condiciones de salud sufridas.


 Así lo ordena el Art. 31 de la Ley del Sistema de Compensaciones por Acci-dentes del Trabajo, 11 L.P.R.A. see. 32, al disponer, en síntesis, que:
“En los casos en que la lesión, enfermedad profesional o la muerte que dan derecho de compensación al obrero, empleado o sus beneficiarios, de acuerdo con este capítulo, le hubiere provenido bajo circunstancias que hicieren responsables a [un] tercero de tal lesión, enfermedad o muerte, el obrero o empleado lesionado o sus beneficiarios podrán reclamar y obtener daños y perjuicios del tercero responsable de dicha lesión, enfermedad o muerte


 En vista de todo lo antes expuesto, resulta ser totalmente innecesario dis-cutir y analizar el planteamiento de los peticionarios a los efectos de que erró el tribunal de instancia y el Tribunal de Circuito de Apelaciones al resolver que ellos venían obligados a agotar los remedios contractuales establecidos en el convenio colectivo que los cubría.